                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

PAMELA MELVIN,                                         )
                                                       )
                               Plaintiff,              )
                                                       )         JUDGMENT IN A
                                                       )         CIVIL CASE
v.                                                     )         CASE NO. 5:18-cv-481-D
                                                       )
UNITED STATES DEPARTMENT OF                            )
VETERANS AFFAIRS, SHARON C. WILSON,                    )
and ARCHIE MCLAUGHLIN,                                 )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff has failed to serve the
summons and complaint on defendants. Pursuant to Rule 4(m) of the Federal Rules of Civil
Procedure, the court DISMISSES plaintiff's case without prejudice.




This Judgment Filed and Entered on May 1, 2019, and Copies To:
Pamela Melvin                                          (Sent to 4949 Fieldcrest Dr. Fayetteville, NC
                                                       28303 via US Mail)




DATE:                                                  PETER A. MOORE, JR., CLERK
May 1, 2019                                    (By) /s/ Nicole Sellers
                                                        Deputy Clerk
